SEQUOIA FUND, INC. Ticker: SEQUX 767 Fifth Avenue New York, New York 10153 (Telephone: 800-686-6884) STATEMENT OF ADDITIONAL INFORMATION May 2, 2011 (As supplemented January 9, 2012) Sequoia Fund, Inc. (the "Fund") is a no-load, non-diversified, open-end investment company seeking long-term growth of capital.Ordinarily the Fund's portfolio will be primarily invested in common stocks.The Fund may also invest in foreign securities, restricted securities and special situations. This Statement of Additional Information ("SAI") is not a prospectus and is only authorized for distribution when preceded or accompanied by the Fund's Prospectus dated May 2, 2011, as supplemented through the date of this SAI (the "Prospectus").This SAI contains additional and more detailed information than that set forth in the Prospectus and should be read in conjunction with the Prospectus.The Fund's financial statements for the fiscal year ended December 31, 2010, included in the Fund's Annual Report to Shareholders, are incorporated into this SAI by reference.Copies of the Prospectus and the Annual Report may be obtained without charge by writing or telephoning the Fund at the address and telephone number set forth above or by accessing the Fund's website: www.sequoiafund.com. Table of Contents Investment Policies 2 Management 7 Investment Adviser and Investment Advisory Contract 12 Distributor and Distribution Agreement 15 Allocation of Portfolio Brokerage 16 Disclosure of Portfolio Holdings 17 Net Asset Value 17 Purchase and Redemption of Shares 19 Tax Considerations 21 Common Stock 22 Custodian, Counsel and Independent Registered Public Accounting Firm 23 Financial Statements and Report of Independent Registered Public Accounting Firm 23 INVESTMENT POLICIES (a) Foreign Securities Investments may be made in both domestic and foreign companies.Investors should recognize that investments in foreign companies involve certain considerations which are not typically associated with investing in domestic companies.An investment in a foreign company may be affected by changes in currency rates and in exchange control regulations.There may be less publicly available information about a foreign company than about a domestic company.Foreign companies are not generally subject to uniform accounting, auditing and financial reporting standards comparable to those applicable to domestic companies.Foreign stock markets have substantially less volume than the New York Stock Exchange, Inc. (the "Exchange") and securities of some foreign companies may be less liquid and more volatile than securities of comparable domestic companies.There is generally less government regulation of foreign stock exchanges, brokers and listed companies than in the United States.In addition, with respect to certain foreign countries there is a possibility of expropriation or confiscatory taxation, political or social instability or diplomatic developments which could affect investments in those countries.Individual foreign economies may differ favorably or unfavorably from the United States' economy in such respects as growth of gross national product, rate of inflation, capital reinvestment, resource self-sufficiency and balance of payments position. (b) Restricted or Not Readily Marketable Securities The Fund may invest in securities acquired in a privately negotiated transaction from the issuer or a holder of the issuer's securities and which may not be distributed publicly without registration under the Securities Act of 1933 ("Securities Act").Such restricted securities may not thereafter ordinarily be sold by the Fund except in another private placement or under an effective registration statement filed pursuant to the Securities Act.The Fund will not invest in any restricted securities which will cause the then aggregate value of all of such restricted securities, as valued on the books of the Fund, to exceed 10% of the value of the Fund's net assets (at the time of such investment and after giving effect thereto).Restricted securities are valued in accordance with the Fund's valuation policies and procedures. The purchase price and subsequent valuations of restricted securities normally reflect a discount from the price at which such securities trade when they are not restricted, since the restriction makes them less liquid. The amount of the discount from the prevailing market price is expected to vary depending upon the type of security, the character of the issuer, the party who will bear the expenses of registering the restricted securities and prevailing supply and demand conditions. The Fund may not make loans or invest in any restricted securities or other illiquid assets which will cause the then aggregate value of all such restricted securities and other illiquid assets to exceed 10% of the value of the Fund's net assets (at the time of such investment and after giving effect thereto). 2 If, pursuant to the foregoing policy, the Fund were to assume substantial positions in particular securities with a limited trading market, the activities of the Fund could have an adverse effect on the liquidity and marketability of such securities, and the Fund may not be able to dispose of its holdings in these securities at reasonable price levels.There are other investment companies and other investment media engaged in operations similar to those of the Fund, and, to the extent that these organizations trade in the same securities, the Fund may be forced to dispose of its holdings at prices lower than otherwise would be obtained. (c) Special Situations The Fund intends to invest in special situations from time to time.A special situation arises when, in the opinion of the Fund's management, the securities of a particular company will, within a reasonably estimable period of time, be accorded market recognition at an appreciated value solely by reason of a development particularly or uniquely applicable to that company and regardless of general business conditions or movements of the market as a whole.Developments creating special situations might include, among others, the following:liquidations, reorganizations, recapitalizations or mergers; material litigation; technological breakthroughs; and new management or management policies.Although large and well-known companies may be involved, special situations often involve much greater risk than is inherent in ordinary investment securities.The Fund will not, however, purchase securities of any company with a record of less than three years' continuous operation (including that of predecessors) if such purchase would cause the Fund's investments in all such companies to exceed 25% of the value of the Fund's total assets. (d) Debt Securities The Fund may invest in corporate and U.S. Government debt securities.Debt securities are used by issuers to borrow money.The issuer usually pays a variable, floating or fixed rate of interest, and must repay the amount borrowed, usually at the maturity of the security.The market value of such securities may fluctuate in response to interest rates and the creditworthiness of the issuer.Corporate debt securities include, but are not limited to, debt obligations of public and private corporations. U.S. Government debt securities include direct obligations of the U.S. Government and obligations issued by U.S. Government agencies and instrumentalities.Although certain securities issued by the U.S. Government, its agencies or instrumentalities are backed by the full faith and credit of the U.S. Government, others are supported only by the credit of that agency or instrumentality.There is no guarantee that the U.S. Government will provide support to such agencies or instrumentalities and such securities may involve risk of loss of principal and interest.In addition, a security backed by the U.S. Treasury or the full faith and credit of the U.S. Government is guaranteed only as to the timely payment of interest and principal when held to maturity. The current market prices for such securities are not guaranteed and will fluctuate.Certain U.S. Government agency securities or securities of U.S. Government-sponsored entities are backed by the right of the issuer to borrow from the U.S. Treasury, or are supported only by the credit of the issuer or instrumentality.While the U.S. Government provides financial support to those U.S. Government-sponsored agencies or instrumentalities, no assurance can be given that it will always do so and those securities are neither guaranteed nor issued by the U.S. Government.In the case of securities backed by the full faith and credit of the U.S. Government, shareholders are primarily exposed to interest rate risk. 3 The Fund's investments in debt securities are subject to credit risk.An issuer's credit quality depends on its ability to pay interest on and repay its debt and other obligations.Defaulted securities or those expected to default are subject to additional risks in that the securities may become subject to a plan or reorganization that can diminish or eliminate their value.The credit risk of a security may also depend on the credit quality of any bank or financial institution that provides credit enhancement for the security. The ratings of debt securities by Moody's, S&P, Fitch Ratings and other rating agencies are a generally accepted barometer of credit risk. They are, however, subject to certain limitations from an investor's standpoint.The rating of an issuer is heavily weighted by past developments and does not necessarily reflect probable future conditions.There is frequently a lag between the time a rating is assigned and the time it is updated.In addition, there may be varying degrees of difference in credit risk of securities within each rating category. The Fund's investments in debt securities are subject to interest rate risk, which is the risk that the value of a security will decline because of a change in general interest rates.Investments subject to interest rate risk usually decrease in value when interest rates rise and rise in value when interest rates decline.Also, debt securities with longer maturities typically experience a more pronounced change in value when interest rates change. (e) Other Investment Policies The Fund will not seek to realize profits by anticipating short-term market movements and intends to purchase securities for growth of capital, in particular long-term capital appreciation.In any event, under ordinary circumstances, securities will be held for sufficient periods to qualify for long-term capital gain treatment for tax purposes.While the rate of portfolio turnover will not be a limiting factor when management deems changes appropriate, it is anticipated that given the Fund's investment objective, its annual portfolio turnover rate generally should not exceed 75%.(The portfolio turnover rate is calculated by dividing the lesser of the Fund's purchases and sales of portfolio securities during the period in question by the monthly average of the value of the Fund's portfolio securities during that period.Excluded from consideration in the calculation are U.S. Government securities and all other securities with maturities of one year or less when purchased by the Fund.) A diversified investment company may not, with respect to 75% of its total assets, invest more than 5% of its total assets in the securities of any one issuer and may not own more than 10% of the outstanding voting securities of any one issuer.While the Fund is a non-diversified investment company and therefore is not subject to any statutory diversification requirements, it will be required to meet certain diversification tests each year in order to qualify as a regulated investment company under the Internal Revenue Code, as it intends to do.See "Tax Considerations", page 18.The Fund will not acquire more than 25% of any class of the securities of any issuer.The Fund reserves the right, without stockholder action, to diversify its investments to any extent it deems advisable or to become a diversified company, but once the Fund becomes a diversified company, it could not thereafter change its status to that of a non-diversified company without the approval of its stockholders. 4 The Fund has adopted certain investment restrictions as a matter of fundamental investment policy, which may not be changed without a stockholder vote of a majority of the outstanding voting securities as defined in Section 2(a)(42) of the Investment Company Act of 1940 ("1940 Act").The Fund may not: 1.Underwrite the securities of other issuers, except the Fund may, as indicated above (see "Restricted or Not Readily Marketable Securities," page 2), acquire restricted securities under circumstances where, if such securities are sold, the Fund might be deemed to be an underwriter for purposes of the Securities Act. 2.Purchase or sell real estate or interests in real estate, but the Fund may purchase marketable securities of companies holding real estate or interests in real estate. 3.Purchase or sell commodities or commodity contracts. 4.Make loans to other persons except by the purchase of a portion of an issue of publicly distributed bonds, debentures or other debt securities, except that the Fund may purchase privately sold bonds, debentures or other debt securities immediately convertible into equity securities subject to the restrictions applicable to the purchase of not readily marketable securities.(See "Restricted or Not Readily Marketable Securities," page 2.) 5.Borrow money except for temporary or emergency purposes and then only from banks and in an aggregate amount not exceeding 5% of the value of the Fund's total assets at the time any borrowing is made, provided that the term "borrow" shall not include the short-term credits referred to in paragraph 6 below. 6.Purchase securities on margin, but it may obtain such short-term credits as may be necessary for the clearance of purchases and sales of securities. 7.Make short sales of securities. 8.Purchase or sell puts and calls on securities. 9.Participate on a joint or joint and several basis in any securities trading account. 10.Purchase the securities of any other investment company except (1) in the open market where to the best information of the Fund no commission, profit or sales charge to a sponsor or dealer (other than the customary broker's commission) results from such purchase, or (2) if such purchase is part of a merger, consolidation or acquisition of assets. 11.Invest in companies for the purpose of exercising management or control. 5 12.Invest more than 25% of the value of its net assets (at the time of purchase and after giving effect thereto) in the securities of any one issuer. 13.Issue senior securities, except as permitted by the 1940 Act. 14.Concentrate investments in an industry, as concentration may be defined under the 1940 Act or the rules and regulations thereunder (as such statute, rules or regulations may be amended from time to time) or by guidance regarding, interpretations of, or exemptive orders under, the 1940 Act or the rules or regulations thereunder published by appropriate regulatory authorities. In connection with the qualification or registration of the Fund's shares for sale under the securities laws of certain States, the Fund has agreed, in addition to the investment restrictions set forth above, that it will not (i) purchase material amounts of restricted securities, (ii) invest more than 5% of the value of its total assets in securities of unseasoned issuers (including their predecessors) which have been in operation for less than three years, and equity securities of issuers which are not readily marketable, (iii) invest any part of its assets in interests in oil, gas or other mineral or exploration or development programs (excluding readily marketable securities), (iv) purchase or retain any securities of another issuer of which those persons affiliated with the Fund or Ruane, Cunniff & Goldfarb Inc., the Fund's investment adviser (the "Investment Adviser"), owning, individually, more than one-half of one percent of said issuer's outstanding stock (or securities convertible into stock) own, in the aggregate, more than five percent of said issuer's outstanding stock (or securities convertible into stock) and (v) invest in warrants (other than warrants acquired by the Fund as a part of a unit or attached to securities at the time of purchase), if as a result such warrants valued at the lower of cost or market, would exceed 5% of the value of the Fund's assets at the time of purchase provided that not more than 2% of the Fund's net assets at the time of purchase may be invested in warrants not listed on the Exchange or the NYSE Amex LLC. 6 MANAGEMENT Board of Directors Information The business and affairs of the Fund are managed under the direction of the Board of Directors.Certain information concerning the Fund's Board of Directors is set forth below. Name, Address* and Age Position(s) Held with the Fund Years of Service as a Director Principal Occupation(s) During Past 5 Years and Other Relevant Experience§ Other Directorships Held by Director During Past 5 Years Dollar Range of Equity Securities in the Fund as of December 31, 2010 INTERESTED DIRECTORS** Richard T. Cunniff, 87 Vice Chairman and Director 40 Vice Chairman and Director, Ruane, Cunniff & Goldfarb Inc. None Over $100,000 (1)(2) Robert D. Goldfarb, 66 President and Director 32 Chairman and CEO, Ruane, Cunniff & Goldfarb Inc. None Over $100,000 (1)(3) David M. Poppe, 46 Executive Vice President and Director 8 President and Director, Ruane, Cunniff & Goldfarb Inc. None Over $100,000 (1) DISINTERESTED DIRECTORS Robert L. Swiggett, 88,*** Director 40 Retired None Over $100,000 Vinod Ahooja, 59,*** Director 10 Retired None None Roger Lowenstein, 56,*** Chairman of the Board of Directors 12 Writer major Financial and News Publications None Over $100,000 (4) C. William Neuhauser, 84,*** Director 36 Retired None Over $100,000 (5) Sharon Osberg, 61, *** Director 7 Consultant Internet Mobile Technology None Over $100,000 * The address for each of the Directors is 767 Fifth Avenue, Suite 4701, New York, New York 10153. § The information reported includes the principal occupation during the last five years for each Director and, as applicable, other information relating to the professional experiences, attributes and skills relevant to each Director's qualifications to serve as Director. ** "Interested person," as defined in the 1940 Act, of the Fund because of an affiliation with the Fund's investment adviser. *** Member of the Fund's Audit Committee and Nominating Committee. Messrs. Cunniff, Goldfarb and Poppe are officers, directors and voting stockholders of the Investment Adviser, which is the owner of 40,803 shares of the Fund's Common Stock.(See "Investment Adviser and Investment Advisory Contract" below).In addition, Messrs. Cunniff, Goldfarb and Poppe are trustees and beneficiaries of the Profit-Sharing Plan of the Investment Adviser, which owns 252,099 shares of the Fund's Common Stock. In addition, 95,681 shares of such stock are owned by Mr. Cunniff's relatives, but beneficial ownership by Mr.Cunniff of such shares shall not be deemed to be hereby admitted. In addition, 59,052 shares of such stock are owned by Mr. Goldfarb's relatives, but beneficial ownership by Mr. Goldfarb of such shares shall not be deemed to be hereby admitted. In addition, 63 shares of such stock are owned by Mr. Lowenstein's relatives, but beneficial ownership by Mr.Lowenstein of such shares shall not be deemed to be hereby admitted. In addition, 1,075 shares of such stock are owned by Mr. Neuhauser's relatives, but beneficial ownership by Mr.Neuhauser of such shares shall not be deemed to be hereby admitted. 7 Leadership Structure and the Board of Directors The Board is responsible for managing the business affairs of the Fund and exercising all of its powers except those reserved for shareholders.The Board is composed of eight Directors, five of whom are not "interested persons" (as defined in the 1940 Act) of the Fund (the "Disinterested Directors"). In addition to four regularly scheduled meetings per year, the Disinterested Directors meet regularly in executive sessions among themselves and with Fund counsel to consider a variety of matters affecting the Fund. These sessions generally occur prior to scheduled Board meetings and at such other times as the Disinterested Directors may deem necessary. Each Director attended at least 100% of the total number of meetings of the Board in the year ending December 31, 2010. As discussed in further detail below, the Board has established two standing committees to assist the Board in performing its oversight responsibilities. The Board has engaged the Investment Adviser to manage the Fund and is responsible for overseeing the Investment Adviser and other service providers to the Fund in accordance with the provisions of the 1940 Act and other applicable laws. The Fund's Amended and Restated By-Laws and the Nominating Committee Charter do not set forth any specific qualifications to serve as a Director. In evaluating a candidate for nomination or election as a Director, the Nominating Committee will take into account the contribution that the candidate would be expected to make to the diverse mix of experience, qualifications, attributes and skills that the Nominating Committee believes contributes to good governance for the Fund. The Chairman of the Board is a Disinterested Director.The Chairman's role is to preside at all meetings of the Board and to act as a liaison with service providers, officers, attorneys, and other Directors generally between meetings. The Chairman may also perform other such functions as may be provided by the Board from time to time. Among the attributes or skills common to all Directors are their ability to review critically, evaluate, question and discuss information provided to them, to interact effectively with the other Directors, Investment Adviser, other service providers, counsel and the independent registered public accounting firm, and to exercise effective and independent business judgment in the performance of their duties as Directors. Each Director's ability to perform his or her duties effectively has been attained through the Director's business, consulting, public service and/or academic positions and through experience from service as a board member of the Fund, public companies or other organizations as set forth above. Each Director's ability to perform his or her duties effectively also has been enhanced by his or her educational background, professional training, and/or other life experiences. It has been determined that the Board's leadership structure is appropriate in light of the characteristics and circumstances of the Fund, including factors such as the Fund's investment strategy and style, the net assets of the Fund, the committee structure of the Fund, and the management, distribution and other service arrangements of the Fund. The Board believes that current leadership structure permits the Board to exercise informed and independent judgment over matters under its purview, and it allocates areas of responsibility among service providers, committees of Directors and the full Board in a manner that enhances effective oversight. The Board believes that having a majority of Disinterested Directors is appropriate and in the best interest of the Fund, and that the Board leadership by Mr. Lowenstein provides the Board with valuable insights that assist the Board as a whole with the decision-making process. The leadership structure of the Board may be changed at any time and in the discretion of the Board including in response to changes in circumstances or the characteristics of the Fund. 8 Risk Oversight The Fund is subject to a number of risks, including investment, compliance, operational, and valuation risks, among others. Day-to-day risk management functions are subsumed within the responsibilities of the Fund's management, the Investment Adviser and other service providers (depending on the nature of the risk), who carry out the Fund's investment management and business affairs. Risk oversight forms part of the Board's general oversight of the Fund and is addressed as part of various Board and Committee activities. The Board recognizes that it is not possible to identify all of the risks that may affect the Fund or to develop processes and controls to eliminate or mitigate their occurrence or effects. As part of its regular oversight of the Fund, the Board, directly or through a Committee, interacts with and reviews reports from, among others, the Investment Adviser, the Chief Compliance Officer of the Fund, the independent registered public accounting firm for the Fund, as appropriate, regarding risks faced by the Fund and relevant risk functions. The Board has appointed a Chief Compliance Officer of the Fund who oversees the implementation and testing of the Fund's compliance program and reports to the Board regarding compliance matters for the Fund and their principal service providers. In addition, as part of the Board's periodic review of the Fund's advisory and other service provider agreements, the Board may consider risk management aspects of their operations and the functions for which they are responsible. With respect to valuation, the Board periodically reviews valuation policies applicable to valuing the Fund's portfolio securities. The Board may, at any time and in its discretion, change the manner in which it conducts its risk oversight role. Committee Structure The Fund's Board of Directors has two standing committees - an Audit Committee and a Nominating Committee.The members of the Audit and Nominating Committees are identified above.The function of the Audit Committee is to assist the Board of Directors in its oversight of the Fund's financial reporting process.The Audit Committee met twice during the Fund's most recently completed fiscal year. The function of the Nominating Committee is to nominate persons to fill any vacancies on the Board of Directors.The Nominating Committee does not consider for nomination candidates proposed by shareholders for election as Directors.The Nominating Committee did not meet during the Fund's most recently completed fiscal year. 9 Officer and Other Fund Information Certain information concerning the Fund's officers is set forth below. Name, Address* and Age Position(s) – (Month and Year First Elected) Principal Occupation during the past 5 years Robert D. Goldfarb (66) President (7/98) See biography above. David M. Poppe (46) Executive Vice President (1/03) See biography above. Joseph Quinones, Jr. (65) Vice President, Secretary, Treasurer and Chief Compliance Officer (6/95) Vice President, Secretary, Treasurer, and Chief Compliance Officer of Ruane, Cunniff & Goldfarb Inc. Michael Valenti (42) Assistant Secretary (3/07) Administrator of Ruane, Cunniff & Goldfarb Inc. *The address for each of the Fund's officers is 767 Fifth Avenue, Suite 4701, New York, New York 10153. As of the close of business on March 31, 2011, the directors and officers of the Fund collectively owned approximately 0.3%, or, including shares owned by their respective relatives and affiliates, approximately 1.9%, of the total number of the outstanding shares of the Fund's Common Stock.Each of the directors and officers disclaims beneficial ownership of the shares owned by such relatives and affiliates. The Fund does not pay any fees to, or reimburse expenses of, its Directors who are considered "interested persons" of the Fund.The aggregate compensation for the fiscal year ended December 31, 2010 paid by the Fund to each of the Directors is set forth below.The Investment Adviser does not provide investment advisory services to any investment companies registered under the 1940 Act other than the Fund. Name of Director* Aggregate Compensation from Fund Pension or Retirement Benefits Accrued as Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from Fund Richard T. Cunniff $
